Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 1 recites the limitations “calculate a Bayesian positive predictive value based on the sensitivity and specificity for the screening test, responsive to a determination that the dyslexia screening test indicated a risk of dyslexia; calculate a Bayesian negative predictive value based on the sensitivity and specificity for the screening test, responsive to a determination that the dyslexia screening test did not indicate a risk of dyslexia.”  The claim previously recites receiving a third user input “indicating whether the dyslexia screening test indicated a risk of dyslexia.”  Therefore, it is unclear how the input of whether the single dyslexia screening test can both indicate a risk of dyslexia and not indicate a risk of dyslexia.  For the purpose of applying art, these limitations will be interpreted as reciting the two calculations in the alternative.
4.	Claims 6 and 12 recite similar “calculate” and “calculating” limitations and are also unclear for the same rationale as given above.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
8.	Claim 1 recites receiving from a user a first user input indicating whether a prior probability of dyslexia exists for the user, a second user input selecting the dyslexia screening test administered to the user, and a third user input indicating whether the dyslexia screening test indicated a risk of dyslexia, calculate a Bayesian positive predictive value based on the sensitivity and specificity for the screening test, responsive to a determination that the dyslexia screening test indicated a risk of dyslexia, or calculate a Bayesian negative predictive value based on the sensitivity and specificity for the screening test, responsive to a determination that the dyslexia screening test did not indicate a risk of dyslexia, generate a report including the Bayesian positive or negative predictive value, a probability of the user having dyslexia, and a recommendation according to the probability of the user having dyslexia, representing an intensity of a treatment evaluation response. 
9.	These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user that constitute Mental Processes, but for the recitation of generic computer components.  For example, but for the recitation of a GUI and a server with a processor, collecting the first, second, and third data inputs and calculating a Bayesian positive or negative predictive value could be accomplished by a user observing the data inputs and mentally or with the aid of pen and paper performing the calculation.  Similarly, but for the recitation of a GUI, the report could 
10.	Claims 2-5 further define the inputs used in calculating whether the user has a probability of dyslexia. Claims 6-11 recited similar limitations to claims 1-5 along with further defining the Bayesian predictive value.  Claims 12-20 recite similar method steps to system claims 1-11. Therefore, these claims further expand on the abstract idea identified above.
11.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “a data store coupled to a network,” “a client device coupled to the network comprising a Graphical User Interface (GUI)” including a plurality of GUI elements, “a server, including a computing device coupled to the network and including at least one processor executing instructions within a memory coupled to the server.” The written description discloses that the recited computer components encompass generic components including “One or more processing units 204 may be implemented as one or more integrated circuits (e.g., a conventional micro-processor or microcontroller), and controls the operation of computer system 200. These processors may include single core and/or multicore (e.g., quad core, hexa-core, octo-core, ten-core, etc.) processors and processor caches. These processors 204 may execute a variety of resident software processes embodied in program code, and may maintain multiple concurrently executing programs or processes. Processor(s) 204 may also include one or more specialized processors, (e.g., digital signal processors (DSPs), outboard, graphics application-specific, and/or other processors).” (see paragraph 
12.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan, US Patent Application Publication No. 2019/0043618 in view of Wasowicz, US Patent Application Publication No. 2005/0106540 and further in view of Kobberling et al, The Predictive FactorA Method to Simplify Bayes' Formula and its Application to Diagnostic Procedures, US Patent Application Publication No. 2004/0044546.
16.	As per claim 1, Vaughan teaches a system, comprising: a data store coupled to a network and storing, in association, a dyslexia screening test, and a sensitivity and a specificity for the dyslexia screening test (see paragraph 0011; system stores screening test with a clinically acceptable sensitivity and specificity; paragraph 0267 describes adaptability to dyslexia screening); a client device coupled to the network and comprising a Graphical User Interface (GUI) (see paragraphs 0149 and 0158) including:, a second GUI control receiving from the user a second user input selecting the dyslexia screening test administered to the user (see paragraph 0086; selection of a test based on interaction by user through user interface; additionally, per paragraph 0123; new data entered by user through interface can include previously collected, complete datasets, which according to the disclosure includes dyslexia screening tests and results), and a third GUI control receiving from the user a third user input indicating whether the dyslexia screening test indicated a risk of dyslexia (see paragraph 0123; new data entered by user through interface can include previously collected, complete datasets, which according to the disclosure 
17.	Vaughan does not explicitly teach a first GUI control receiving from a user operating the client device a first user input indicating whether a prior probability of dyslexia exists for the user or that the predicted values are Bayesian positive or Bayesian negative predictive values.
18.	Wasowicz teaches an interface for collecting input indicating whether a prior probability of dyslexia exists for a user (see paragraph 0115; collected data regarding a family history of dyslexia represents a prior probability of dyslexia for the user).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this data within the system of Vaughan with the motivation of collecting data recognized as being “closely linked with” and “predictive of language-based reading and learning disorders” (see paragraph 0115 of Wasowicz).

20.	As per claim 2, Vaughan, Wasowicz, and Kobberling teaches the system of claim 1 as described above.  As noted above, Vaughan does not explicitly teach the prior probability of dyslexia.  Wasowicz further teaches the prior probability of dyslexia is identified by: the user having delays in speech and language development as a child; or the user having a first degree biological relative with a history of dyslexia (see paragraph 0115; collects data regarding competencies in speech sound awareness, word retrieval, etc.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this data within the system of Vaughan for the reasons given above with respect to claim 1.
21.	As per claim 3, Vaughan, Wasowicz, and Kobberling teaches the system of claim 1 as described above.  As noted above, Vaughan does not explicitly teach the prior probability of dyslexia.  Wasowicz further teaches the user indicating, via a GUI control displayed on the GUI, that the user did not have delays in speech and language development as a child (see paragraph 0115) and a GUI control determining whether the user had a relative with a history of dyslexia (see paragraph 0115).  Wasowicz further teaches a GUI control determining whether the user had a first degree biological relative with reading or other learning disabilities (see paragraph 0117).  Although the reading or other learning disabilities question at paragraph 0117 is not explicitly identified as dyslexia as it is at paragraph 0115, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this recognized reading or other learning disability question with regard to a first degree biological relative since the closest relatives would likely be the most relevant for recording medical 
22.	As per claim 4, Vaughan, Wasowicz, and Kobberling teaches the system of claim 1 as described above.  Vaughan further teaches an identified prevalence rate of dyslexia in a population (see paragraphs 0174 and 0267).   As noted above, Vaughan does not explicitly teach the prior probability of dyslexia Wasowicz further teaches the user indicating a prior probability of dyslexia (See paragraph 0115).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this data within the system of Vaughan for the reasons given above with respect to claim 1.
23.	As per claim 5, Vaughan, Wasowicz, and Kobberling teaches the system of claim 4 as described above. Vaughan further teaches the GUI displays a GUI control requesting a confirmation of a default prevalence rate displayed on the GUI (see paragraph 0194).
24.	Claims 6 and 8-9 recite substantially similar limitations to those addressed above in claim 1 and, as such, are rejected for similar reasons as given above.
25.	As per claim 7, Vaughan, Wasowicz, and Kobberling teaches the system of claim 6 as described above. Vaughan further teaches  the user input received from the GUI further includes: a third selection of a second dyslexia screening test administered to the user (see paragraph 0220; additional tests can be presented to refine diagnosis); and a fourth selection indicating whether the second dyslexia screening test indicated a risk of dyslexia (see paragraph 0220; additional tests result in additional resulting risk of condition); the instructions further cause the system to: 38QB\159311.00197\57811579.1ATTORNEY DOCKET NO. 0442.00.0.US (.00197)calculate a second positive predictive value responsive to a determination that the second dyslexia screening test indicated a risk of dyslexia (see paragraphs 0030 and 0146; predicted classification of subject for a developmental disorder); and calculate a second negative predictive value responsive to a determination that the second dyslexia screening test did not indicate a risk of dyslexia (see paragraphs 0030 and 0146; predicted classification 
26.	As per claim 10, Vaughan, Wasowicz, and Kobberling teaches the system of claim 6 as described above. Vaughan does not explicitly teach the predicted values are Bayesian positive or Bayesian negative predictive values. Kobberling further teaches the Bayesian negative predictive value is calculated by subtracting the negative predictive value from 1 (see pages 586-587).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this calculation to the calculated results of Vaughan for the reasons given above with respect to claim 1.
27.	As per claim 11, Vaughan, Wasowicz, and Kobberling teaches the system of claim 6 as described above. Vaughan further teaches the recommendation is selected from a framework defining a plurality of levels associated, in a data store coupled to the network, with the probability of the user having dyslexia (see paragraph 0219).
28.	Claims 12-20 recite substantially similar method limitations to those addressed in system claims 1-11 and, as such, are rejected for similar reasons as given above.

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Germano et al., Screening Protocol for Early Identification of Brazilian Children at Risk for Dyslexia
Clark et al., Adapting a screening tool for dyslexia in isiXhosa, discloses a series of dyslexia screening tests that identify different levels of risk of dyslexia.
Haruta, US Patent Application Publication No. 2015/0118661, discloses a diagnostic algorithm for diagnosing language-related disorders.
Bossart, International Application Publication No. WO 82/01613 A1, discloses a diagnostic algorithm for diagnosing dyslexia.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626